Title: Horatio G. Spafford to Thomas Jefferson, 29 May 1818
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Respected Friend—
            Spafford’s Settlement, Venango Co., W. Pa.,
5 Mo. 29, 1818.
          
          I take the liberty to enquire for thy health, & am anxious to learn if any of the seeds, with which I am stocking my Farms, would be acceptable on thine? I have lately obtained some very superior oats, from Russia, & some summer wheat & rye Summer rye; th four or 5. varieties of wheat, from Europe & Africa, & some of seed of the Lupinella, from Italy. I presume it is probable the most or all of these seeds may be in thy possession already, & many others, as valuable & rare: but if not, I should be glad to send small specimens, from any or all such as I have. I should also esteem it a favor to receive from thee any seeds that that thou may have to spare, of kinds adapted to this climate. I hear much of the ruta baga, or sw Swedish turnip, as it is called in England, but am unable to procure any of the seeds. I am now wholly employed on my farms, & in opening roads, erecting mills, &c., forming a new Settlement in these vast forests. The land is  handsome, well wooded & watered, & the soil good—the climate, delightful. Our situation is so wild, that we have to bring all our provisions 15 miles, & our task is Severe accordingly. I came here in December last, & have nearly got cleared for a crop, 12 acres, all the opening in sight then is in sight.
          With anxious wishes for the prolongation of thy valuable life, with health & happiness, I remain, very respectfully, thy friend,
          Horatio Gates Spafford.
        